Citation Nr: 1455909	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-44 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 22, 1958 to April 12, 1961, and from April 13, 1961 to April 4, 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The August 2010 rating decision, in relevant part, denied service connection for bilateral hearing loss and tinnitus.  In September 2010, the Veteran filed a Notice of Disagreement (NOD).  In November 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) with respect to these two claims.  

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with this claim.  The VBMS and Virtual VA files show additional VA outpatient treatment records were associated with the file after the issuance of the October 2010 statement of the case and prior to the certification of the issues to the Board.  The included evidence showed the continued presence of a current bilateral hearing loss disability.  The issue of a current disability is substantiated and not in dispute.  Thus, the Board finds that this additional evidence was not relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many decades thereafter, and the most probative evidence fails to link the current disorder to service.  

2.  A chronic tinnitus disability was not shown in service, and the most probative evidence fails to link the current disorder to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the present case, in a March 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The March 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In addition, a June 2013 letter reminded the Veteran that his claims for hearing loss and tinnitus are on appeal and requested that the Veteran send VA any treatment records related to these disabilities, tell VA the dates and places of all treatment for these disabilities, and complete an authorization to release medical records so VA can try to obtain medical records on the Veteran's behalf.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  The Veteran has not identified any records that pertain to his hearing loss and tinnitus claims.  The Board notes that a June 2011 VA audiology consult report shows that the Veteran had a private hearing evaluation done, but that the Veteran did not bring a copy of the audiogram to the appointment.  In addition, an August 2013 VA audiology note states that the Veteran was seen by a private audiologist.  The VA audiologist reviewed the results of the private testing, and explained the results to the Veteran and his daughter.  The private audiology reports are not of record.  The Veteran has never identified this evidence as relevant evidence that should be procured by the VA.  The Board finds VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, a VA examination report, private treatment records, the Veteran's statements, and the statements of his representative, son, and daughter.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in July 2010.  The Board finds the July 2010 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, conducted clinical evaluations, performed audiograms, and provided a rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's in-service noise exposure.
  
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims of service connection for hearing loss and tinnitus, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran and his children testified to the onset and symptoms of his hearing loss and tinnitus.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  The VLJ specifically asked if it would be possible to get a medical opinion from S.R., D.O. to connect the Veteran's claims to his military service and explained the applicable VA standard that must be satisfied in order for the Veteran to prevail on his claims.  The record was left open for 30 days to receive this evidence, but, to date, no such medical opinion has been received by VA.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Thus, there is no prejudice in deciding the claim at this time and no further action is necessary.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Entitlement to Service Connection 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

A.  Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He essentially contends that he developed these disabilities as a result of noise exposure during his military service as a light and medium field artillery crewman.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 
 
Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss.  They show normal whispered voice tests of 15/15 in both ears at the Veteran's August 1958 enlistment examination.  

The Veteran was discharged on April 12, 1961 and immediately re-enlisted April 13, 1961.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)*
-10(0)
-10(0)
X
-10(-5)
LEFT
-10(5) 
-10(0)
-10(0)
X
-10(-5)

(*Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.)

On the Veteran's Report of Medical History, he denied having a history of ear trouble.

Audiometric testing performed at separation in March 1964 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
X
0(5)
LEFT
0(15)
0(10)
0(10)
X
0(5)

On the Veteran's separation Report of Medical History, he reported being in good health and denied having a history of ear trouble.

The Veteran has not identified any post-service VA or private treatment records that show testing or treatment for hearing loss prior to his July 2010 VA examination.
On VA examination in July 2010, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
70
65
LEFT
25
45
65
75
65

Speech audiometry revealed speech recognition ability of 84 percent in both ears.  The examiner found the Veteran's tympanograms were within normal limits for both ears.  The examiner diagnosed the Veteran with moderately severe sensorineural bilateral hearing loss.  

The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure while in service.  In reaching this opinion, the examiner found that the August 1958 whispered voice tests are inaccurate and did not use them to rule out hearing loss.  The examiner reasoned that the Veteran's separation audiometric testing shows the Veteran did not have hearing damage while in service.  The Veteran's hearing was normal at separation, and the examiner noted that there was no significant threshold shift beyond normal variability.  The examiner concluded that the Veteran's hearing loss is more likely due to post-service occupational and/or recreational noise exposure, and/or other post service etiologies.  
The Board notes that the Veteran is not eligible to receive VA benefits for all periods of his military service.  The Veteran's service from August 22, 1958 to August 21, 1961, which was the period of service for which the Veteran was initially obligated, was under honorable conditions.  However, the Veteran's service from August 22, 1961 to April 4, 1964 was issued under dishonorable conditions, and the Veteran is not entitled to receive VA benefits based upon this period of service.  See June 2010 Administrative Decision.  

In the present case, the Board notes that noise exposure is consistent with the conditions and circumstances of an artillery crewman.  As such, the Board finds the occurrence of in-service noise exposure is established.  In addition, there is no dispute that the Veteran has a current bilateral hearing loss, as VA defines it.  The July 2010  audiometric examination report clearly reflects, among other things, that the Veteran's auditory thresholds are greater than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally.

Turning to the question of whether there was an in-service incurrence of hearing loss, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his honorable discharge from service.  The Board finds it probative that the Veteran's audiograms from April 1961 and March 1964 show hearing within normal limits bilaterally for VA purposes, and that the Veteran did not report any hearing loss on his April 1961 or March 1964 medical history.  The Board also ascribes great weight to the finding of the VA examiner that there were no significant threshold shifts of hearing in either ear at any frequency while the Veteran was in service.  The Board finds that the VA examiner provided adequate objective findings for his conclusions.  

The Board acknowledges that the Veteran has asserted that he has experienced ongoing hearing loss since service.  When the Veteran filed his initial claim in February 2010, he stated that his hearing loss began 40 years ago (after his separation from service).  In his September 2010 NOD, the Veteran stated that he was diagnosed with a hearing loss at his separation exam in 1961 and that this condition had progressively worsened.  However, at his October 2014 Board hearing, the Veteran testified that he first noticed a change in his hearing five or six years ago.  The Veteran's son testified at the hearing that it had been 20 years since the Veteran started losing his hearing, while the Veteran's daughter testified that the Veteran had been having hearing problems for 25 years.  

The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case, i.e., whether the Veteran's hearing loss constituted a chronic disability that manifested during or within one year of August 1961, is a question that falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that neither the Veteran nor his children are competent to diagnose the onset of the Veteran's hearing loss.  

Indeed, the evidence contemporaneous to service shows that the Veteran did not have a hearing impairment in service and private treatment records tend to show that the Veteran's hearing loss manifested decades after the Veteran's discharge from service notwithstanding the Veteran's current statements to the contrary.  For example, a November 2005 record of A.A.O.C. shows the Veteran specifically denied hearing loss and tinnitus at that time, and, in all of its records from November 2005 through November 2009, the Veteran denied ear problems.  The Board acknowledges that testimony of the Veteran's son at the October hearing suggests the Veteran was told by a medical provider that the Veteran's hearing loss is due to artillery noise.  There, however, is no such statement of record.  Thus, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinion provided by the July 2010 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the only probative medical opinion of record is negative. 

The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss until the July 2010 VA examination, which is almost 50 years after his honorable discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  The variability in reports of date of onset of the hearing loss renders any theory of entitlement based on continuity of symptomatology not credible.  The Board finds that the most probative evidence supports the conclusion that the Veteran's hearing loss did not manifest in service or within one year following his honorable discharge from service, and it is not otherwise etiologically related to in-service noise exposure.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

B.  Tinnitus

The Veteran also asserts that his exposure to loud noise while in service has caused the claimed tinnitus.  As stated above, the Board finds the occurrence of in-service noise exposure is established, as the Veteran's service personnel records document that he was an artillery crewman.  However, as explained in more detail below, the Board finds that, considering the collective evidence of record in light of the governing legal authority, the claim for service connection for tinnitus must be denied.

Service treatment records are negative for complaints or treatment regarding any tinnitus.  The Veteran's April 1961 and March 1964 examinations and medical histories do not reveal any tinnitus.

The Board notes, however, that despite the absence of in-service evidence of tinnitus, service connection may still be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran contended in his February 2010 initial claim that his tinnitus began 40 years prior (i.e., after the Veteran's discharge from service).  The Board acknowledges that a lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles, 16 Vet. App. at 374; see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a "lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited").  However, the Board does not find the Veteran's current assertions as to experiencing tinnitus since service as persuasive.  

The Veteran's first complaint of tinnitus in the medical records of evidence is found in the July 2010 VA examination.  At that time, the Veteran reported constant tinnitus since service.  As stated above, a November 2005 record of A.A.O.C. shows the Veteran specifically denied tinnitus at that time, and, in all of its records from November 2005 through November 2009, the Veteran denied ear problems.  Dr. S.R.'s records of March 2012 through September 2012 show the Veteran denied tinnitus.  The Veteran's current assertions of tinnitus since service are inconsistent with earlier statements made to health care providers in which he denied the presence of tinnitus thereby rendering any contention that symptoms of tinnitus have been continuous ever since service not credible.  

Moreover, at the October 2014 hearing, the Veteran's daughter testified that the Veteran complains about a lot of ringing in his ears at night and some days.  The Veteran's son testified that the Veteran has difficulty hearing sounds such as sirens and honking, and the son attributed the Veteran's difficulties to ringing in his ears.  Both of the Veteran's children testified in terms of the tinnitus being a current problem, but did not make reference to it as a past problem.   

The July 2010 VA examiner determined that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss, which is not entitled to service connection.  Thus, the Board finds that the most probative evidence supports the conclusion that the Veteran's tinnitus did not manifest in service.  In sum, the Board finds that no medical evidence demonstrates a nexus between the Veteran's in-service noise exposure and his current tinnitus, and there is no credible evidence of tinnitus in service and ever since service.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


